Citation Nr: 1621070	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  15-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Walton J. McLeod, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

In a February 2016 statement, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran's attorney that she wanted to withdraw the appeal for entitlement to service connection for a left and right knee disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met for the appeal for service connection for bilateral knee disabilities.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  In a February 2016 statement, the Veteran's attorney indicated that she wanted to withdraw the appeal for service connection for left and right knee disabilities.  Therefore, those issues are withdrawn, and there is no allegation of error of fact or law for appellate consideration.  38 C.F.R. § 20.204 (2015).  Accordingly, the Board does not have jurisdiction to consider the appeal.


ORDER

The appeal for entitlement to service connection for a left knee disability is dismissed.

The appeal for entitlement service connection for a right knee disability is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


